DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
“Furthermore” in line 1 of paragraph 3 should be corrected to –Furthermore,--
“For this purpose” in lines 3-4 of paragraph 4 should be corrected to –For this purpose,--
“Thus” in line 3 of paragraph 5 should be corrected to –Thus,--
“Furthermore” in line 4 of paragraph 7 should be corrected to –Furthermore,--
“Thus” in line 5 of paragraph 12 should be corrected to –Thus,--
“Alternatively” in line 5 of paragraph 13 should be corrected to –Alternatively,--
“Furthermore” in line 1 of paragraph 21 should be corrected to –Furthermore,--
“Furthermore” in line 7 of paragraph 24 should be corrected to –Furthermore,--
“Furthermore” in line 1 of paragraph 26 should be corrected to –Furthermore,--
“Furthermore” in line 1 of paragraph 28 should be corrected to –Furthermore,--
“Furthermore” in line 6 of paragraph 33 should be corrected to –Furthermore,--
“Furthermore” in line 1 of paragraph 34 should be corrected to –Furthermore,--
“Furthermore” in line 6 of paragraph 35 should be corrected to –Furthermore,--
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:
Examiner suggests replacing “wherein” in line 9 with –with—for clarity
Claim 2 objected to because of the following informalities:  

“Apparatus according to Claim 1” in line 1 should be corrected to –The apparatus of Claim 1--
Claim 3 objected to because of the following informalities:
“Apparatus according to Claim 1” in line 1 should be corrected to –The apparatus of Claim 1--
“with gripping means” in line 3 should be amended to –with a gripping means—
Claim 4 objected to because of the following informalities:
“Apparatus according to Claim 1” in line 1 should be corrected to –The apparatus of Claim 1--
Claim 5 objected to because of the following informalities:
“is fixable” in line 2 should be amended to either –fixable— or –which is fixable—for clarity
Examiner suggests amending “and the retaining element being connectible thereto” in lines 2-3 to –and which the retaining element is connectable to—for clarity
“Apparatus according to Claim 1” in line 1 should be corrected to –The apparatus of Claim 1--
Claim 6 objected to because of the following informalities:
“Apparatus according to Claim 5” in line 1 should be corrected to –The apparatus of Claim 5—
Claim 7 objected to because of the following informalities:
“Apparatus according to Claim 5” in line 1 should be corrected to –The apparatus of Claim 5--
Claim 8 objected to because of the following informalities:
“Apparatus according to Claim 1” in line 1 should be corrected to –The apparatus of Claim 1--
Claim 9 objected to because of the following informalities:
“Apparatus according to Claim 1” in line 1 should be corrected to –The apparatus of Claim 1--
Claim 10 objected to because of the following informalities:
“Apparatus according to Claim 9” in line 1 should be corrected to –The apparatus of Claim 9--
Claim 11 objected to for the following informalities:
Examiner suggests amending “said actuation elements at least one of” in line 3 to –said actuation elements consists of at least one of—for clarity
“Apparatus according to Claim 1” in line 1 should be corrected to –The apparatus of Claim 1—
Claim 13 objected to because of the following informalities:
“Method” in line 1 should be corrected to –The method--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first fixing device” and “a second fixing device” in claims 1, 4, 6, and 12 and “gripping means” in Claim 3. “A first fixing device” is disclosed in Paragraph 11 of the specification as being designed for universal attachment to a wall or other fixed element. The second fixing device is disclosed in Paragraph 12 of the specification as having a hook disposed on an end region. “Gripping means” is disclosed in Paragraph 10 of the specification as “hand and/or foot straps, wristbands or cuffs.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding Claim 1:
Claim 1 recites the limitation "at a first end thereof" in line 6.  ,It is unclear what “first end thereof” applicant intends to refer to. Correction by amendment is required. 
Claim 1 recites the limitation “at a first point of articulation” in line 6. It is unclear where the  first point of articulation is. It is unclear whether applicant intends the point to be on the power arm or the retaining element.  Clarification by amendment is required.
Claim 1 recites the limitation “at a second end thereof” in lines 7-8. It is unclear what second end applicant intends to refer to. Clarification by amendment is required.
Regarding Claim 2:
It is ambiguous what “of which” in line 3 refers to. Examiner assumes “of which” refers to the both the fixed and loose roller assemblies. Clarification by amendment is required.
Regarding Claim 7: 
The term “to a large extent” is a relative term which renders the claim indefinite. The term “to a large extent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “orthogonal to the pivot axis” has been rendered indefinite by this term.
Applicant claims an axis in claim 7, which cannot be claimed as part of applicant’s invention. Examiner notes that they understand the meaning of the claim, however correction by amendment to remove the claimed axis of rotation is required.

	The remaining claims are rendered indefinite as they inherit the deficiencies of the rejected base claims.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Regarding Claim 1, no prior art was found which taken alone or together teaches or fairly suggests a cable-pull arrangement, said cable pull arrangement being configured to be combined with the power arm of the exercise device as well as the other claim limitations presented in Claim 1.

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 7, the claim would be indicated allowable by virtue of its dependency on allowable Claim 1 if amended to overcome the rejection under U.S.C. 112(b) set forth above.
The remaining claims would be indicated allowable by virtue of their dependency on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 5242344 A (Hundly) teaches a golf swing training apparatus which uses a cable connected to a swing arm and weights. Hundly does not teach a cable pull arrangement being fixed to an end of and configured to be combined with a power arm.
	US 5820529 A (Mitchell) teaches a wall mounted exercise device. Mitchell does not teach a power arm or lever.
	US 20170340914 A1 (Schrag) teaches a power arm type exercise device. Schrag does not teach a cable pull arrangement being fixed to an end of and configured to be combined with a power arm.
	US 9713738 B2 (Schrag) teaches a power arm type exercise device mounted to a vertical frame. a cable pull arrangement being fixed to an end of and configured to be combined with a power arm.
	EP 0146274 A1 (Brown) teaches a vertically mounted power arm type exercise device. Brown does not teach a cable pull arrangement being fixed to an end of and configured to be combined with a power arm.
	GB 2204503 A (Brown) teaches a hydraulic rowing machine which can be mounted on the wall in a vertical position to be used as a power arm type exercise device. Brown does not teach a cable pull arrangement being fixed to an end of and configured to be combined with a power arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H FORSTNER whose telephone number is (571)272-6213. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 5712724966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H FORSTNER/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784